Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos.333-124505 and 333-155163) and Form S-3 (Nos. 333-141098 and 333-157269) and related Prospectus’ of our report dated March29, 2011 with respect to the consolidated financial statements and schedule of TearLab Corp., included in this Annual Report (Form10-K) of TearLab Corp. for the year ended December31, 2010. /s/ Ernst & Young LLP San Diego, California March 29, 2011
